DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
This Action is in response to communications filed 07/13/2022.
Claims 1-5, 8-10, and 15-17 have been amended.
Claims 6, 13 and 19 have been cancelled.
Claim 21 is newly added.
Claims 1-5, 8-12, 15-18, and 21 are pending.
Claims 1-5, 8-12, 15-18, and 21 are rejected.

Response to Amendment
In the Remarks filed 07/13/2022, Applicant has amended:
The language of claim 8 addressing the previously identified typographical issue regarding a missing article. The Examiner therefore withdraws the objection made in the Office action dated 04/15/2022.
The Examiner notes that the current amendments are determined to be improper. Claim 15 is missing limitations that not are not explicitly marked as being removed. Instead of sending a Notice of Non-compliant amendment, for purposes of compact prosecution, the amendments are interpreted as said limitations being deleted.

Response to Arguments
In Remarks filed on 07/13/2022, Applicant substantially argues:
The applied references Choi I and Choi II do not disclose the amended limitations of claim 1, and similarly recited in claims 8 and 15, of supplying the “calculat[ing] a read reference voltage level as a sum of a base voltage, a word line group offset, and a read retry offset” and “read a page of the page type for a word line group using the read reference voltage level.” In particular, Applicant points Choi II as disclosing using “first read reference voltages” and “second read reference voltages [obtained taking into consideration variation of voltage according to word line groups]” and that the use of two voltages for performing a read operation does not address calculating the read reference voltage level for a page type per word line group as claimed. Applicant’s arguments filed have been fully considered but are not found to be persuasive. The Applicant points to Paragraph [0091] of Choi II as explicitly indicating the first and second read reference voltages used to read pages and that these voltages are not calculated as claimed. However, as cited in the previous Office action dated 04/15/2022 and by the Applicant, Paragraph [0077] discloses that the read reference voltages used for read and read retry operations are calculated with adjustments. This is further supported by Choi in Paragraph [0050] that default read reference voltages are adjusted, both increased or decreased, in order to obtain what may be considered as optimum read reference voltage which is then used to read the location in order to address degradation. The adjustment also takes into consideration the location of the word line group as disclosed in Paragraph [0070] and this therefore meets the “sum of the base voltage and word line group offset”. It is further disclosed in Paragraph [0087] wherein the read reference voltage is adjusted by the controller using offsets relative to the default read reference voltage. Furthermore, as identified in Paragraph [0077], a read retry offset is applied when necessary to further adjust the read reference voltage during a read retry operation. In this manner, while Applicant attempts to identify the first and second reference voltages not meeting the claim limitations, it is presented that the references detail how the voltages are obtained which include the limitations as currently amended. The Examiner notes that the current rejections included herein are updated to address Applicant’s amendments.
Additionally, Applicant refers to previous Office action dated 12/23/2020 citing the Kim reference as failing to disclose the limitations in currently cancelled claim 6. However, the Kim reference is not presently included as of the most recent Office action and Applicant’s arguments made toward the reference are considered moot.
The applied references do not disclose the limitations of respective dependent claims 2-5, 9-12, and 16-18 by virtue of dependency on claims 1, 8 and 15. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
Newly added claim 21 is addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated July 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “modify the read reference voltage level stored in the table based on the sum of the read reference voltage level and the word line group offset”. Previously recited in the claim is that the read reference voltage level is “a sum of a base voltage, word line group offset, and read retry offset”. It is unclear as to how the read reference voltage level is being modified as the elements listed as part of the initially identified limitation are not reflective of what is recited previously or if it is the elements listed that are modified to then modify the read reference voltage level as a whole. In the latter case, it is further unclear then as the read reference voltage level includes the elements recited above and the word line group offset and therefore the recitation is redundant. For purposes of the current action, the broadest reasonable interpretation of the limitation is considered as modifying the read reference voltage level by adjusting the constituent elements of any combination of the base voltage level, word line group offset, and read retry offset.
Claims 8 and 15 recite similar limitations and are interpreted similarly as identified above.
Claims 2-5, 9-12, 16-18, and 21 depend from the above identified claims and do not resolve the issues.


Claim Rejections - 35 USC § 103

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0084490), hereinafter Choi I, in view of Choi et al. (2019/0362796), hereinafter Choi II.

Regarding claim 1, Choi I discloses, in the italicized portions, a device comprising: a memory controller configured to: calculate a read reference voltage level as a sum of a base voltage level, a word line group offset, and a read retry offset  ([0092] The memory controller 50 may includes an ECC block 55, a data buffer 60, and a read voltage control block 70. [0098] In particular, the control logic 30 may generate a control signal CTR based on the read command RVLC including information for changing a level of a read voltage supplied to a selected word line or on additional information. The read command RVLC or the additional information may be generated by the memory controller 50, e.g., a read voltage control block 70. The word line voltage generator 32 may generate a word line voltage, e.g., a read voltage Vreadx supplied to a selected word line during a read operation, according to the control signal CTR generated by the control logic 30. Here, a level or an amplitude of the read voltage Vreadx may be determined by the control signal CTR. [0104] The read voltage control block 70 may generate information which may adjust a level of a read voltage Vreadx necessary for a next read operation, i.e., a read voltage Vreadx to be supplied to a selected word line... The read voltage control block 70 may also control an operation of the control logic 30 so that the generated information may be stored in an internal memory 78 (see FIG. 2) of the read voltage control block 70 or programmed in the memory cell array 22 of the non-volatile memory device 20A. [0108] In other words, the read voltage control block 70 may decide how to change various parameters, which may influence on a read parameter, e.g., an operation of the ECC block 55, or a level of a read voltage to be supplied to a selected word line, according to an indication signal output from the ECC block 55. [0143] In this case, the control logic 30 of the non-volatile memory device 20A, by changing a read voltage until an error correction decoding operation on a read retry data succeeds, performs a read retry operation on the read retry data in accordance with a control of the CPU 80 (S30a). When an error correction decoding on the read retry data succeeds, the first read operation is finished. Here, read retry data whose error is corrected by the ECC block 55 is transmitted to the host buffer 65 through the data buffer 60. [0157] The changed second read voltage Vreadl may be applied by a whole memory cell array 22, a memory block, a page, or a word line by the control logic 30. That is, the control logic 30 may decide a unit whereby the changed second read voltage Vreadl is applied.) for a page type in a word line group based on a location of the word line group in a block erasable non-volatile memory, the word line group associated with a plurality of word lines; store a table of read reference voltages having an entry per word line group, wherein a first entry in the table stores the reference read voltage for the page type for the word line group ([0179] In addition, a list for a read parameter changed by a memory block, a page or a word line may be stored in the internal memory 78 or the spare area 26, managed in a form of mapping table, or managed in a form of table with index. In this case, the CPU 80 or the control block 30 may apply a read parameter by a memory block, a page, or a word line referring to the list.) read a page of the page type for a word line in the word line group using the read reference voltage level; detect a page read error; and in response to detecting the page read error, modify the read reference voltage level stored in the table based on the sum of the read reference voltage level and the word line group offset. Herein as disclosed by Choi I, the read voltage control block 70, which is a part of the memory controller, may control and assign corresponding read voltages for a selected word line of the memory for read operations. The assigned read voltages are interpreted as read reference voltages for each word line as determined by the controller logic. Additionally, it is noted that the read voltage may be applied on a page basis. This information is stored as a read parameter for the word line and is noted as capable of being stored in the form of a table with an index. Regarding reading a page with the read reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table and modifying the read reference voltage after detecting a page read error, Choi II discloses in Paragraphs [0050], [0066], [0070], [0077], [0079-0080], and [0087] “[0050] It is preferable to set the optimum read reference voltage R3′ to the middle point of the extracted ECC-correctable range. However, it will be set while taking into account the shift direction and amount of the threshold voltage of the NAND flash memory cells attributable to retention degradation. The optimum read reference voltage R3′ will be obtained by decreasing the default read reference voltage R3 by an amount corresponding to the threshold voltage shift amount when the threshold voltages of the cells are down-shifted (decreased) or by increasing the default read reference voltage R3 by an amount corresponding to the threshold voltage shift amount when the threshold voltages of the cells are up-shifted (increased). The value of the obtained optimum read reference voltage R3′ will be recorded in the look-up table. [0066] In addition, the adjustment of the default read reference voltages is performed according to the read error margin M between the two adjacent threshold voltage stages P1 and P2, or P2 and P3, or P3 and P4 on the basis of the threshold voltage distribution graph of FIG. 4, and according to the location of each word line group in the NAND flash memory 50. [0070] Then, the controller 70 moves the default read reference voltage R1, R2, or R3 so as to approach the middle point between the corresponding two adjacent threshold voltage states P1/P2, P2/P3, or P3/P4, on the threshold voltage distribution graph illustrated in FIG. 4. Then, the controller 70 finds first read reference voltages R11/R21/R31 for time point T1, R12/R22/R32 for time point T2, and R13/R23/R33 for time point T3. Then, the controller 70 moves the first read reference voltages R11/R21/R31 for time point T1, R12/R22/R32 for time point T2, or R13/R23/R33 for time point T3, while taking into account the threshold voltage shifts of the memory cells according to the locations of the word lines thereof which are grouped into the word line groups G1, G2, and G3. [0077] Referring to FIGS. 13 and 14, the read retry algorithm is configured to adjust the positions of the default read reference voltages (R1, R2, and R3 of FIG. 4). The adjustment of the default read reference voltages is performed by grouping the readable cells into groups according to the locations of the word lines thereof and a read reference voltage providing a maximum read margin for each group is set. [0079] As illustrated in FIG. 4 or 13, on the basis of the threshold voltage distribution graph, the controller 70 performs the adjustment with reference to common read windows CRW1, CRW2, and CRW3, which are respectively set between the adjacent threshold voltage states P1 and P2, P2 and P3, and P3 and P4, which are marked at the same positions on the x axis six, for each page among a bottom page (BP), a center page (CP), and a top page (TP) within one block of the NAND flash memory 50. [0080] According to the present invention, the adjustment of the default read reference voltages is performed taking into account the word line loading effect and the word line resistance, obtained from preliminary test results of the NAND flash memory 50 of the storage device 80, according to the locations of the pages TP, CP, and BP in one block of the NAND flash memory 50. [0087] More specifically, the adjustment of the default read reference voltages is performed in a manner described below. First, the controller 70 performs a read operation on the NAND flash memory 50 and obtains a threshold voltage distribution graph of FIG. 15. Then, when the default read reference voltage R1 is spaced from the middle point between the adjacent threshold voltage states P1 and P2 by the value of the first read reference voltage (for example, R11 for T1), the controller 70 sets offset read reference voltages −R110 and +R110 which are disposed at opposite sides and at the distance from the middle point between the adjacent threshold voltage states P1 and P2. Next, the controller 70 moves the first read reference voltage R11 toward each of the offset read reference voltage −R110 and +R110, creates a look-up table by inserting the offset read reference voltage −R110 or +R110 into the default look-up table associated with the default read reference voltage R1, and stores the look-up table in the data storage region of the NAND flash memory 50.” Herein it is disclosed by Choi II that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted taking into account the location of the pages in the memory. The read reference voltage is obtained through adjusting a default read reference voltage with offsets to account for degradation and read retry operations. Furthermore, it is disclosed in Paragraph [0019] that the values may be stored in a table for use by the controller and these are organized into word line groups. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign the read reference voltage for a particular page based on location in the memory in order to improve read latency and power consumption (Choi II [0019]). Choi I and Choi II are analogous art because they are from the same field of endeavor of managing read calibration of word lines.
Regarding claim 2, Choi II further discloses the device of Claim 1, wherein the read reference voltage level for the page type for the word line group is set to a default read reference voltage when the block erasable non-volatile memory is initialized after power is applied ([0039] Referring to FIG. 3, a storage device 80 includes a NAND flash memory 50 and a controller 70 that are electrically connected to each other. The NAND flash memory 50 has an operation information storage region 44 and a data storage region 48. Information stored in the operation information storage region 44 includes read reference voltages used as reference values to discriminate between cell charge states of the NAND flash memory 50 and operation values that are used by an internal drive circuit to calibrate or initialize various analog circuits required for operation of the NAND flash memory 50. [0040] Additionally, the manufacturer of the NAND flash memory 50 which is a part of the storage device provides a user or manufacturer of the storage device with a default look-up table in which offset values for modifying default read reference voltages are specified. The default look-up table may be provided as stored within a region of the NAND flash memory 50.). Herein it is disclosed by Choi II that default initial values may be supplied for use prior to any adjustment that occurs.
Regarding claim 3, Choi I and Choi II further disclose the device of Claim 1, wherein the read  reference voltage level for the page type for the word line group is modified in response to a read retry (Choi I [0109] The ECC block 55 of the memory controller 50 may perform an error detection and an error correction algorithm, e.g., an error correction code (ECC) decoding, on the initially output first data transmitted from the data buffer 60 and determines if an error correction decoding on the initially output first data is successful. The first data includes ECC data, so that the ECC block 55 determines if decoding on the first data is successful referring to the ECC data. [0111] However, when the number of error bits included in the first data is greater than the number of errors bits correctable by the ECC block 55, i.e., when an error correction decoding on the first data fails, the ECC block 55 outputs an indication signal indicating that an error correction decoding on the first data fails to the read voltage control block 70. Subsequently, the read voltage control block 70 controls operation of the non-volatile memory device 20A so that the non-volatile memory device 20A may perform a read retry operation in response to the indication signal. [0112] Accordingly, the non-volatile memory device 20A performs a read retry operation on the read retry data while changing a read voltage according to a read retry command output from the memory controller 50 until an error correction decoding on a read retry data is successful. [0117] Thus, the memory controller 50 may reduce the gap between a current read parameter and an optimum read parameter, so that the memory controller 50 may reduce the number of error decoding failures as well as prevent a deterioration of read performance in a read retry operation performed after an error correction decoding fails. AND Choi II [0042] To find a correct position (value) of each of a plurality of read reference voltages, the read retry algorithm keeps track of the shifts of at least one threshold voltage state (a higher threshold voltage state, a lower threshold voltage, or both) of two threshold voltage states adjacent to the corresponding read reference voltage. After finding the correct position of the read reference voltage between the corresponding adjacent threshold voltage states, that is, finding a new read reference voltage, the read retry performs a second read with the read reference voltage when an initial read exhibited a high error rate, thereby reducing or completely eliminating read errors attributable to the shifts of the threshold voltage states.). Herein it is disclosed by Choi I and Choi II that the read voltage parameter may be adjusted when performing a read retry in order to reach what may be determined as the optimum read parameter for the operation.
Regarding claim 8, Choi I discloses, in the italicized portions, a method comprising: calculating a read reference voltage level as a sum of a base voltage level, a word line group offset, and a read retry offset ([0092], [0098], [0104], [0108], [0143] and [0157]) for a page type in a word line group based on a location of the word line group in a block erasable non-volatile memory, the word line group associated with a plurality of word lines; and storing the read reference voltage level for the page type for the word line group in a first entry in a table of read reference voltage levels having an entry per word line group ([0179]) reading a page of the page type for a word line in the word line group using the read reference voltage level; detecting a page read error; and in response to detecting the page read error, modifying the read reference voltage level stored in the table based on the sum of the read reference voltage level and the word line group offset. Regarding reading a page with the read reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table and modifying the read reference voltage after detecting a page read error, Choi II discloses in Paragraphs [0050], [0066], [0070], [0077], [0079-0080], and [0087] that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted considering the location of the pages in the memory. Furthermore, it is disclosed in Paragraph [0019] that the values may be stored in a table for use by the controller and these are organized into word line groups. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Choi II further discloses the method of Claim 8, wherein the read reference voltage level for the page type for the word line group is set to a default read reference voltage when the block erasable non- volatile memory is initialized after power is applied ([0039-0040]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 10, Choi I and Choi II further disclose the method of Claim 8, wherein the read reference voltage level for the page type for the word line group is modified in response to a read retry (Choi I [0109] and [0111-0112] and [0117] and Choi II [0042]). Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 15, Choi I discloses, in the italicized portions, a system comprising: a block erasable non-volatile memory ([0194] Each of a plurality of non-volatile memory cells included in each cell string 24-1 to 24-m may be embodied in a flash electronically erasable programmable read-only memory (EEPROM) which may store one or more bits.); a memory controller communicatively coupled to the block erasable non- volatile memory and configured to: calculate a read reference voltage level as a sum of a base voltage level, a word line group offset, and a read retry offset ([0092], [0098], [0104], [0108], [0143] and [0157]) for a page type in a word line group based on a location of the word line group in the block erasable non-volatile memory, the word line group associated with a plurality of word lines; store a table of read reference voltages having an entry per word line group, wherein a first entry in the table of read reference voltages stores the read reference voltage for the page type for the word line group ([0179]); read a page of the page type for a word line in the word line group using the read reference voltage level; detect a page read error; and in response to detecting the page read error, modify the read reference voltage level stored in the table based on the sum of the read reference voltage level and the word line group offset. The EEPROM memory disclosed by Choi I is noted to be block addressable and erasable. Regarding reading a page with the read reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table and modifying the read reference voltage after detecting a page read error, Choi II discloses in Paragraphs [0050], [0066], [0070], [0077], [0079-0080], and [0087] that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted considering the location of the pages in the memory. Furthermore, it is disclosed in Paragraph [0019] that the values may be stored in a table for use by the controller and these are organized into word line groups. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 16, Choi II further discloses the system of Claim 15, wherein the read reference voltage level for the page type for the word line group is set to a default read reference voltage when the block erasable non- volatile memory is initialized after power is applied ([0039-0040]). Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 17, Choi I and Choi II further disclose the system of Claim 15, wherein the read reference voltage level for the page type for the word line group is modified in response to a read retry (Choi I [0109] and [0111-0112] and [0117] and Choi II [0042]). Claim 17 is rejected on a similar basis as claim 3.

Claims 4-5, 11-12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi I in view of Choi II and further in view of Tomic et al. (US 2020/0117527).

Regarding claim 4, Choi I discloses the device of Claim 1, wherein the block erasable non-volatile memory is Quad-Level Cell NAND ([0194] For example, each of the plurality of non-volatile memory cells may be embodied in a NAND flash memory cell which may store one or more bits, e.g., a single level cell (SLC) or a multi-level cell (MLC).) and Choi II discloses, in italics, and the page type is one of upper, lower, extra and top ([0079]). The Examiner notes that Choi I and Choi II disclose employing multi-bit memory cells which includes QLC NAND flash, but the references do not explicitly list the identification of the part of each cell as claimed. Tomic discloses in Paragraph [0096] “According to another example, a probe read performed on a page group in 3-D QLC NAND Flash actually includes performing a probe read for each of the three different page types included therein, e.g., the lower page, upper page, top page, and extra page.” Herein it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each page may be labeled as upper, lower, top, and extra as indicated. Choi I, Choi II, and Tomic are analogous art because they are from the same field of endeavor of managing memory read performance.
Regarding claim 5, Choi I discloses the device of Claim 1, wherein the block erasable non-volatile memory is Tri-Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower and top ([0079]). The Examiner notes that Choi I and Choi II disclose employing multi-bit memory cells which includes TLC NAND flash, but the references do not explicitly list the identification of the part of each cell as claimed. Tomic discloses in Paragraph [0096] herein it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each page may be labeled as upper, lower and top as indicated.
Regarding claim 11, Choi I discloses the method of Claim 8, wherein the block erasable non-volatile memory is Tri- Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes TLC NAND flash, but the references do not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in TLC NAND flash.
Regarding claim 12, Choi I discloses the method of Claim 8, wherein the block erasable non-volatile memory is Quad- Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower, extra and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes QLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in QLC NAND flash.
Regarding claim 18, Choi I discloses the system of Claim 15, wherein the block erasable non-volatile memory is Quad-Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper lower, extra and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes QLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in QLC NAND flash.
Regarding claim 21, Choi I discloses the system of Claim 15, wherein the block erasable non-volatile memory is Tri- Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes TLC NAND flash, but the references do not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in TLC NAND flash.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamei (US 2007/0291556) – Paragraphs [0075-76] wherein offset voltages for word lines is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135